 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                          Case No.: 1:19-mc-00080-SAB
11
                   Plaintiff,                           ORDER DIRECTING CLERK OF COURT TO
12                                                      RANDOMLY ASSIGN A DISTRICT JUDGE TO
                            v.                          THIS ACTION
13
     JASON WILSON,                                      FINDINGS AND RECOMMENDATIONS
14                                                      RECOMMENDING GRANTING REQUEST FOR
                   Defendant and Judgment Debtor.       FINAL ORDER OF GARNISHMENT
15
     KEY SAFETY SYSTEMS, INC.,                          ORDER REQUIRING THE GOVERNMENT TO
16   (and its Successors and Assignees)                 SERVE A COPY OF THE FINDINGS AND
                                                        RECOMMENDATIONS
17                 Garnishee.
                                                        (ECF No. 7)
18
                                                        OBJECTIONS DUE WITHIN TWENTY-ONE
19                                                      DAYS

20          Currently pending before the Court is the United States’ application pursuant to Section 3205(c)(7)
21 of the Federal Debt Collection Procedure Act (“FDCPA”) 28 U.S.C. § 3001, et seq., for a final order

22 garnishing the disposable wages, earnings, commissions, and bonuses of Defendant and Judgment Debtor

23 Jason Wilson (“Defendant”). The matter was referred to the undersigned pursuant to 28 U.S.C. §

24 636(b)(1)(B) and Local Rule 302(c)(7).

25                                                      I.
26                                              BACKGROUND
27          On November 30, 2015, after pleading guilty to a single count of aggravated identity theft in
28 violation of 18 U.S.C. § 1028A, Defendant was sentenced in the criminal case United States v. Jason



30
 1 Wilson, no. 1:14-cr-00187-DAD-BAM, and ordered to pay a special assessment of $100.00, and

 2 restitution in the amount of $87,836.42. United States v. Jason Wilson, no. 1:14-cr-00187-DAD-BAM,

 3 (ECF Nos. 31, 32).1 On July 18, 2018, the criminal case was reassigned to District Judge Dale A. Drozd.

 4 Id., (ECF Nos. 33, 34.)

 5           To collect the restitution owed by Defendant, on October 7, 2019, the Government filed an

 6 application for a writ of continuing garnishment of the wages of Defendant through the Garnishee Key

 7 Safety Systems, Inc. (“Garnishee”). (ECF No. 1.) On October 8, 2019, the Government filed a certificate

 8 of service demonstrating the Garnishee was served with the application for a writ of continuing

 9 garnishment and associated materials. (ECF No. 2.) On October 8, 2019, the Clerk of the Court issued

10 the writ of continuing garnishment. (ECF No. 3.) On October 21, 2019, the Government filed a certificate

11 of service demonstrating the Defendant was served with (1) the application for writ of continuing

12 garnishment; (2) the issued writ of continuing garnishment; (3) the clerk’s notice of instructions to

13 judgment debtor re: writ of continuing garnishment; (4) instructions to judgment debtor re: objecting to

14 the answer of garnishee; (5) judgment debtor’s request for hearing form; (6) instructions to

15 defendant/judgment debtor on how to claim exemptions and claim for exemption form; (7) a notice of

16 availability of a magistrate judge to exercise jurisdiction and appeal instructions; and (8) a consent or

17 decline jurisdiction of a United States magistrate judge form. (ECF No. 4.)

18           On October 14, 2019, Defendant was served with the acknowledgement of service and answer of

19 the Garnishee, and on October 21, 2019, the acknowledgement of service and answer of the Garnishee

20 was filed with the Court. (ECF No. 5.) In the filed answer, the Garnishee confirms that: (1) Defendant is

21 an employee of the Garnishee; (2) Defendant’s pay period is weekly; (3) the last pay period began on

22 September 30, 2019, and ended October 6, 2019; (4) the amount of disposable earnings for the latest pay

23 period was $885.18, though varies depending on hours worked; (5) Defendant contributes 4% of earnings

24 to an employee sponsored retirement fund per pay period; (6) the Garnishee contributes 3% of earnings

25 toward a company sponsored retirement account per pay period; (7) there is no prior wage garnishment

26
27   1
       Judicial notice may be taken “of court filings and other matters of public record.” Reyn’s Pasta Bella, LLC v. Visa USA,
     Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006); Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001). The Court takes
28   judicial notice of United States v. Jason Wilson, no. 1:14-cr-00187-DAD-BAM (E.D. Cal.).


                                                                 2
30
 1 against Defendant presently in effect under a court order; and (8) Garnishee denies holding any earning

 2 nor expects to hold any earnings in the future that are subject to the writ of continuing garnishment. (ECF

 3 No. 5 at 1-2.) On October 21, 2019, Defendant was served with the clerk’s notice of instructions to

 4 judgment debtor re: writ of continuing garnishment. (ECF No. 6.)

 5          On November 22, 2019, the Government filed the instant request for findings and

 6 recommendations for a final garnishment order. (ECF No.7.) The Court, having reviewed its files and

 7 the application, recommends that the request be granted for the reasons explained below.

 8                                                      II.

 9                                               DISCUSSION

10          The FDCPA “sets forth the ‘exclusive civil procedures for the United States . . . to recover a

11 judgment on . . . an amount that is owing to the United States on account of . . . restitution.’ ” United

12 States v. Mays, 430 F.3d 963, 965 (9th Cir. 2005) (quoting 28 U.S.C. §§ 3001(a)(1), 3002(3)(B)

13 (alterations in original)). The Mandatory Victims Restitution Act (“MVRA”) made restitution mandatory

14 for certain crimes, including “an offense against property under this title . . . including any offense

15 committed by fraud or deceit.” 18 U.S.C. §§ 3663A(a)(1), 3663A(c)(1)(A)(ii). Identity theft under 18

16 U.S.C. § 1028A, the crime Defendant was convicted of, is a qualifying crime under the MVRA making

17 restitution mandatory. United States v. Cohan, 798 F.3d 84, 89 (2d Cir. 2015); United States v. Thomsen,

18 830 F.3d 1049, 1065 (9th Cir. 2016) (recognizing with approval that the Second Circuit has held that

19 convictions on charges of identity theft in violation of 18 U.S.C. § 1028A fall under the purview of 18 §

20 3663A(c)(1)(A)(ii)) (citing Cohan, 798 F.3d at 89).

21          The MVRA provides that the United States may enforce a judgment imposing a fine, which

22 includes restitution, in accordance with the practices and procedures for enforcing a civil judgment under

23 the FDCPA. Mays, 430 F.3d at 965 & n.2. The FDCPA provides that “[a] court may issue a writ of

24 garnishment against property (including nonexempt disposable earnings) in which the debtor has a

25 substantial nonexempt interest and which is in the possession, custody, or control of a person other than

26 the debtor, in order to satisfy the judgment against the debtor.” 28 U.S.C. § 3205(a). The FDCPA defines
27 “earnings” as “compensation paid or payable for personal services, whether denominated as wages, salary,

28 commission, bonus, or otherwise, and includes periodic payments pursuant to a pension or retirement

                                                         3
30
 1 program.” 28 U.S.C. § 3002(6). “Disposable earnings” is defined as “that part of earnings remaining

 2 after all deductions required by law have been withheld.” 28 U.S.C. § 3002(5). “Nonexempt disposable

 3 earnings” is defined as “25 percent of disposable earnings, subject to section 303 of the Consumer Credit

 4 Protection Act.” 28 U.S.C. § 3002(9). The Consumer Credit Protection Act provides that “the maximum

 5 part of the aggregate disposable earnings of an individual for any workweek which is subjected to

 6 garnishment may not exceed (1) 25 per centum of his disposable earnings for that week, or (2) the amount

 7 by which his disposable earnings for that week exceed thirty times the Federal minimum hourly wage . .

 8 . in effect at the time the earnings are payable, whichever is less.” 15 U.S.C. § 1673(a).2

 9             Under the FDCPA, the government is required to provide the judgment debtor with notice of the

10 commencement of garnishment proceedings. 28 U.S.C. § 3202(b)-(c). The judgment debtor has twenty

11 days after receipt of the notice to request a hearing, at which the judgment debtor may move to quash any

12 order granting the garnishment. 28 U.S.C. § 3202(b). If a garnishment hearing is held, it is limited to the

13 issues of: (1) “the probable validity of any claim of exemption by the judgment debtor;” (2) “compliance

14 with any statutory requirement for the issuance of the postjudgment remedy granted; and (3) if the

15 judgment is by default . . . to—(A) the probable validity of the claim for the debt which is merged in the

16 judgment; and (B) the existence of good cause for setting aside such judgment.” 28 U.S.C. § 3202(d).

17             Among other things, the documents served to Defendant on October 21, 2019, advised him of his

18 rights to claim exemptions to garnishment, to object to the Garnishee’s acknowledgement of service and

19 the Garnishee’s answer, and to request a hearing. (ECF No. 4.) Specifically, Defendant was advised that

20 he had twenty (20) days from the date he received the Garnishee’s answer to claim exemptions or request

21 a hearing in opposition as required by 28 U.S.C. § 3202(d). (ECF No. 4-3.) Defendant has not filed any

22 opposition to this garnishment proceeding, has not claimed exemptions, has not objected to the answer,

23 and has not requested a hearing. The time to do so has expired.

24

25
     2
         The current Federal minimum wage is $7.25 per hour. 29 U.S.C. § 206. Thirty times the current minimum hourly wage is
26 $217.50. The Garnishee has calculated Defendant’s disposable earnings per weekly pay period to be $885.18. (ECF No. 5 at
     2.) The amount by which Defendant’s disposable earnings for a week exceeds thirty times the Federal minimum hourly wage
27 is $667.68. Such amount is greater than 25 percent of his weekly disposable earnings, calculated to be $221.30, and therefore
     25 percent of the weekly disposable earnings is the lesser and appropriate amount of garnishment. See 15 U.S.C. § 1673(a);
28 28 U.S.C. § 3002.

                                                                  4
30
 1           Pursuant to the FDCPA, “[a]fter the garnishee files an answer and if no hearing is requested within

 2 the required time period, the court shall promptly enter an order directing the garnishee as to the

 3 disposition of the judgment debtor’s nonexempt interest in such property.” 28 U.S.C. § 3205(c)(7).

 4 Accordingly, the Court recommends that the Government’s application for a final garnishment order be

 5 granted.

 6                                                       III.

 7                                   ORDER AND RECOMMENDATIONS

 8           The Clerk of the Court is HEREBY DIRECTED to randomly assign a Fresno District Judge to this

 9 action.

10           Further, for the reasons explained above, IT IS HEREBY RECOMMENDED that:

11           1.     The United States’ Request for Findings and Recommendations for Final Order of

12                  Garnishment be GRANTED;

13           2.     Garnishee Key Safety Systems, Inc., be directed to pay the Clerk of the United States

14                  District Court 25% of Defendant Jason Wilson’s ongoing and non-exempt disposable

15                  wages, earnings, commissions, and bonuses;

16           3.     Garnishee Key Safety Systems, Inc., be directed to pay the Clerk of the United States

17                  District Court the amount of non-exempt disposable wages, earnings, commissions, and

18                  bonuses already withheld as a result of the writ, within fifteen (15) days of the filing of the

19                  Final Order;

20           4.     Payment shall be made in the form of a cashier’s check, money order or company draft,

21                  made payable to the Clerk of the Court and delivered to the United States District Court,

22                  Eastern District of California, 501 I Street, Room 4-200, Sacramento, California 95814.

23                  The criminal docket number (1:14-CR-00187-DAD-BAM) shall be stated on the payment

24                  instrument;

25           5.     The United States is entitled to recover a $7,591.51 litigation surcharge after satisfaction

26                  of the judgment in the criminal case denominated as United States v. Jason Wilson, Case

27                  No. 1:14-CR-00187-DAD-BAM;

28

                                                          5
30
 1          6.      The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

 2                  case, if necessary; and

 3          7.      This garnishment shall be terminated when: (1) the United States seeks to terminate the

 4                  writ; or (2) when the judgment and litigation surcharge are fully satisfied.

 5          This findings and recommendations is submitted to the district judge assigned to this action,

 6 pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within twenty one (21) days of

 7 service of this recommendation, any party may file written objections to this findings and

 8 recommendations with the court and serve a copy on all parties. Such a document should be captioned

 9 “Objections to Magistrate Judge’s Findings and Recommendations.” The district judge will review the

10 magistrate judge’s findings and recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

11 advised that failure to file objections within the specified time may result in the waiver of rights on appeal.

12 Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394

13 (9th Cir. 1991)).

14          Additionally, IT IS HEREBY ORDERED that the Government shall serve a copy of this findings

15 and recommendations on Defendant Jason Wilson and file notice of service within three (3) days from

16 the date of entry of this findings and recommendations on the docket.

17
     IT IS SO ORDERED.
18

19 Dated:        December 3, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                          6
30
